Case 1:19-cr-10463-ADB Document 30-7 Filed 07/08/20 Page 1 of 2




               Exhibit F
           Case 1:19-cr-10463-ADB Document 30-7 Filed 07/08/20 Page 2 of 2




From:                    Karen Littlefair
Sent:                    Tuesday, May 1, 2012 10:39 PM PDT
To:                          REDACTED
Subject:                       Littlefair

                                                       REDACTED
Hi Coach. My name is Karen Littlefair and my son              will be a
freshman in the Fall. I was reading about your program on the website
                                                        REDACTED
and thought you may have the perfect fit with my son             . We live on
the water in Newport Beach, CA. We watch the crew boats go by every
     REDACTED
day.          grew up here and has been involved with our yacht club and
sailing. He ended up a football player in an elite program at Mater
Dei High School. He is a leader, competitive and extremely loyal. He
does not want to play football at Georgetown but is concerned about
not belonging to a team for the first time in years. Today he came
home and said maybe I could row.
He is REDACTED (he is still losing since football ended) He works
out almost everyday. Maybe he should visit the Newport Aquatics
Center this summer. Anyway, he would love to hear more about your
program and what it takes to walk on, time commitment etc. I noticed
there is a meeting in September.

His email is         REDACTED

We are all very excited about Georgetown! Thank you for your time.
Regards, Karen Littlefair

Sent from my iPad
